Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	This office action, in response to the request for continued examination (RCE) and the amendment filed 3/21/2022, is a non-final office action.

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/21/2022 has been entered.
 
Response to Amendment and Arguments
3.	Claims 1, 10 and 19 are amendment to add additional features.
Applicant states the previous rejections of the claims and the previously cited references do not disclose all of the features of the amended claims. Applicant states Harris teaches away from the claimed features on page 7 of the remarks. The examiner disagrees. Harris does not teach away from the claimed features. MPEP 2145. X.D.1 states:
Furthermore, "the prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed…." In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004).

 As stated in the citation provided by applicant on page 7 of the remarks, Harris states how the upstream and downstream signals are communicated. Harris does not criticize, discredit or otherwise discourage the solution claimed.
Harris discloses delivery of data services over cable networks and in particular cable television (CATV) networks is typically compliant with a Data Over Cable Service Interface Specifications (DOCSIS) standard. The physical layer specification of DOCSIS provides for the use of frequency multiplexing and several specific forms of quadratic amplitude modulation (QAM) for both the upstream and downstream communications, as stated in paragraph 0003.
A reference is provided in the conclusion paragraph of this office action to explain the DOCSIS standard and the new implementation of that standard. Barr et al (US 2018/0287770) discloses the data over cable service interface specification (DOCSIS) cable modem standard for next generation hybrid fiber coax (HFC) technology will be based on full duplex (FDX). In FDX, both upstream and downstream communications share the same frequency band (paragraph 0003). In FDX, a cable modem (CM) in a cable modem communication network can transmit upstream in the same frequency band as the head-end, for example, cable modem termination system (CMTS) or remote PHY node, transmits downstream (paragraph 0003). Paragraph 0025 discloses in current implementation of DOCSIS, the upstream and downstream communications are on different frequency bands. However, with the introduction of full duplex (FDX) in DOCSIS, this situation will change. In FDX, the upstream and downstream communication share the same frequency band. Barr discloses this can create interference and degrade signals but those issues can be overcome using a number of possible steps to overcome problems that may occur from this FDX. For example, paragraph 0028 discloses, “in order to overcome the above problems, an apparatus and a method that enables an efficient implementation of full duplex communication in a cable modem network is proposed in this disclosure”. The teaching of Barr is not relied upon in the rejections of the claims but merely shows the state of the DOCSIS standard.
Bowler et al (US 2019/0190684) discloses a method receives a downstream signal and an upstream signal in a same frequency band (abstract). Bowler discloses full duplex communication, such as full duplex (FDX) Data Over Cable Service Interface Specification (DOCSIS) is a data delivery system where both the downstream and the upstream is delivered in the same frequency band (paragraph 0001). Bowler utilizes an expander to overcome issues of using the DOCSIS standard with legacy systems as stated in paragraphs 0002-0003. Paragraph 0013 discloses an FDX expander that is used to amplify full duplex signals. The full duplex signals transmit both upstream and downstream traffic in the same frequency band. The FDX expanders can be used in place of analog amplification in the full duplex network (paragraph 0013). Paragraph 0018 provides additional detail regarding the timing of the upstream and downstream signals sent in the same frequency band. Claims 1, 15 and 20 also recite these features. 
Bowler is combined with the previously cited prior art to address the amendment to the claims as stated below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1, 8-10, 17-19 and 21-26 are rejected under 35 U.S.C. 103 as being unpatentable over Chini et al (US 2017/0134215) in view of Harris et al (US 2017/0034507) in view of Eitan et al (US 2017/0033949) in view of Aytur et al (US 2007/0280366) further in view of Bowler et al (US 2019/0190684).
	Regarding claim 1, Chini discloses an apparatus (Figure 2 and figure 5 show the apparatus.) for detecting and locating a fault in a cable network (Paragraph 0055: the estimated high resolution impulse response can be compared to conditions that are characteristic to the above mentioned faults or degradation to determine whether a specific fault or degradation exists.), the apparatus comprising: 
a channel estimator for performing channel estimation to obtain a time domain channel response on an echo channel (Paragraph 0049: the PHY device obtains samples of the echo component of the transmitted data or training data received over the communication link. After the samples are obtained, the samples are used to produce an estimated impulse response of the channel over which the echo component is received. Paragraph 0036: The echo of the data or training signals is gathered by the echo canceller 314 as a series of time domain samples produced by the ADC 312. The impulse response and filter coefficients are then formed based on these samples.); and 
a processor for analyzing the time domain channel response to determine whether there is any change from a previously obtained time domain channel response on the echo channel and estimating a location of a fault in the cable network based on the time domain channel response if there is a change above an echo channel threshold from the previously obtained time domain channel response (paragraph 0055: a stored impulse response of the channel over which the echo component is received under normal operations, without any fault or deterioration, can be compared to the estimated high resolution impulse response to detect a fault or deterioration condition. The estimated high resolution impulse response can be compared to conditions that are characteristic to the above mentioned faults or degradation to determine whether a specific fault or degradation exists. When a subsequent measurement from the stored impulse response detects a difference from this normal, faultless operation, a change above an echo channel threshold has been detected.). 
Chini discloses wherein the apparatus is a cable modem (Paragraph 0062: Computer systems may also include a communication interface 520. Examples of the interface may include a modem. These signals are provided to communication interface 520 via communication path 522. Communication path 522 carriers signals and may be implemented using a cable.).
Chini discloses the channel estimation is performed on the band of a full duplex (FDX) band (Paragraph 0033: The hybrid 306 enables signals to be transmitted and received over the UTP cable 210 by the PHY device 206a to be separated to allow for full-duplex communication (i.e., simultaneous communications in both directions over the UTP cable 210).).
Chini discloses wherein an upstream transmission is transmitted on the band (Figure 3).
Chini does not disclose wherein calibration is performed to determine a reference latency for a reflection occurred inside the cable modem, wherein the processor estimates the location of the fault based on the reference latency and wherein when the analyzing the time domain channel response, the processor is configured to: identify a new peak indicating a new reflection at a point of a cable damage or a fault; and provide an indication of the time that it takes for an incident wave to be reflected and returned to the apparatus. Harris discloses a distance to fault measurements in cable TV networks. Harris discloses defects that may be particularly hard to locate include set screws inside housings as well as rodent chews, crushed, kinked or pinched cables, opens, shorts or partials in the cable in paragraph 0006. Harris continues, defects like this may be located using time domain reflectometry, which may include launching a short pulse into the cable and detecting reflections from the location of the impedance change, with the time delay between the transmission and the reflection indicating the distance to the fault. Paragraph 0006 further discloses this service may require customers be disconnected during measurements so that strong TDR pulses do not interfere with the downstream TV signals. Therefore, these measurements would be best taken care of during calibration time when user equipment is being set up or under maintenance. Harris also discloses in-service location of faults in a cable TV network using time domain reflectometry (TDR) with chirped pulses in paragraph 0038. These in-service locating of faults would take place after an initial calibration. Harris further discloses applicable equipment used in the system includes cable modems (paragraph 0003). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Harris into the method and apparatus of Chini. Utilizing well known methods of detecting faults in-service and during calibration allow the system to operate efficiently and effectively. Utilizing common techniques also reduce the cost of operating the system. Additional rationales such as combining prior art elements according to known methods and simple substitution of one known element for another to obtain predictable result could also be applied as well.
Chini further discloses the use of a plurality of impulse response in paragraphs 0050 and 0053. Paragraph 0055 discloses a stored impulse response of the channel over which the echo component is received is used to determine a fault. Chini discloses the use of the channel estimates for a channel with which the echo component is received. The goal is to generate a high resolution channel estimate that can be compared to a stored impulse response of the channel over which the echo component has been received under normal operations, without any fault or deterioration. Chini does not disclose the size of that channel, just that the channel is where the echo component is received. The combination of Chini and Harris does not disclose detail regarding how the time domain channel response that is to be analyzed is generated. Eitan discloses the channel estimation recited in the abstract. Eitan further discloses the method of figure 18 that discloses generating a channel estimation for each one of the plurality of channels and generating a collective channel estimation based on the channel estimations. This is shown in the circuit of figures 9, 11, 13, 15 and 16, which show the channel estimations for each channel in the plurality of branches and these channel estimations are combined in combiner 930 in the frequency domain. The combiner 930 generates a collective channel estimation (unified channel estimation) providing a channel estimation for a wide frequency band that encompasses the frequency bands of the first, second and third channels (paragraph 0160). The channel estimations are combined in the frequency domain in a smooth way without the channel estimations interfering with one another (paragraph 0160). Eitan further discloses the collective channel estimation may be transformed to the time domain by an inverse Fourier Transform and fed to the equalizer in the time domain as stated in paragraph 0160. Eitan discloses the channel estimation being performed in the time domain, the estimations being converted to the frequency domain for combining and then converted back to the time domain for processing by downstream elements of the apparatus. Eitan discloses the communication system shown in figure 2. Eitan discloses a mobile station communicating with a base station (paragraphs 0041-0042). The receive processor 242 performs channel estimation on the received signal (paragraph 0066). Since the time a signal is transmitted from a mobile station to a base station is not fixed, the corresponding channel estimation performed on the received signal will also be non-periodic.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine the channel estimate generation of Eitan into the combination of Chini and Harris. This channel estimation addresses the issue of increasing bandwidth requirements demanded for wireless communication systems as stated in paragraph 0003. This channel estimation would also allow for the proper capture of the echo component of the channel. Using the multiple channels, a complete capture of the echo can be achieved so that the impulse response would represent the full impact of the echo component. When the complete capture of the echo component is achieved, a more accurate comparison of the impulse responses to detect the fault can take place and the driver or automotive technician can be provide with the most accurate information regarding a specific fault or degradation condition within the in-vehicle network if one is found or an early warning of a potential fault condition can be generated as stated in paragraph 0056 of Chini. Combining these prior art elements with the apparatus of the combination of Chini and Harris according to known method will yield predictable results. In addition, providing a simple substitution of the use of a channel of the apparatus of the combination of Chini and Harris for the use of the plurality of bands of Eitan would obtain predictable results since the apparatus would generate a channel estimate that properly represent the channel over which the echo component is received. Other rationales could also be used from the list of exemplary rationales provide in MPEP 2143. 
 Eitan does not disclose the channel estimation performed on each subband are performed in the frequency domain prior to being combined in the examples provided in figures 9, 11, 13, 15 and 16. Aytur discloses a method for determining an initial channel estimate as stated in claim 11. Aytur discloses determining an initial channel estimate in the frequency domain separately for signals received over a plurality of subbands and then transforming the frequency domain initial channel estimate to the time domain (Claim 11). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to determine the channel estimation in the frequency domain separately for signals received over a plurality of subbands and the conversion to the time domain to allow for the processing of the channel estimates as taught by Aytur into the method and apparatus of the combination of Chini and Harris and Eitan. The processing of the signals will remove unwanted signal components of the signal and improve the efficiency of the apparatus and method.
Though Harris utilizes the DOCSIS standard, the combination does not explicitly disclose the plurality of sub-bands being capable of use as either upstream or downstream. 
Bowler et al (US 2019/0190684) discloses a method receives a downstream signal and an upstream signal in a same frequency band (abstract). Bowler discloses full duplex communication, such as full duplex (FDX) Data Over Cable Service Interface Specification (DOCSIS) is a data delivery system where both the downstream and the upstream is delivered in the same frequency band (paragraph 0001). Bowler utilizes an expander to overcome issues of using the DOCSIS standard with legacy systems as stated in paragraphs 0002-0003. Paragraph 0013 discloses an FDX expander that is used to amplify full duplex signals. The full duplex signals transmit both upstream and downstream traffic in the same frequency band. The FDX expanders can be used in place of analog amplification in the full duplex network (paragraph 0013). Paragraph 0018 provides additional detail regarding the timing of the upstream and downstream signals sent in the same frequency band. Claims 1, 15 and 20 also recite these features. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Bowler in the combination of Chini and Harris and Eitan and Aytur. This will allow legacy systems to be implemented in the DOCSIS standard for full duplex communication and allow systems to operate correctly and effectively.
Regarding claim 8, the combination discloses wherein the cable network operates on a full duplex mode (Chini: paragraph 0003: the hybrid 306 enables signals to be transmitted and received over the UTP cable by the PHY device to be separated to allow full duplex communication. Bowler discloses full duplex communication, such as full duplex (FDX) Data Over Cable Service Interface Specification (DOCSIS) is a data delivery system where both the downstream and the upstream is delivered in the same frequency band (paragraph 0001)).
Regarding claim 9, Chini discloses an echo canceller for performing echo cancellation based on the channel estimation (Paragraph 0036: The echo of the data or training signals is gathered by the echo canceller 314 as a series of time domain samples produced by the ADC 312. The impulse response and filter coefficients are then formed based on these samples.).
Regarding claim 10, Chini discloses a method for detecting and locating a fault in a cable network (Paragraph 0055: the estimated high resolution impulse response can be compared to conditions that are characteristic to the above mentioned faults or degradation to determine whether a specific fault or degradation exists.), the method comprising: 
performing channel estimation to obtain a time domain channel response on an echo channel (Paragraph 0049: the PHY device obtains samples of the echo component of the transmitted data or training data received over the communication link. After the samples are obtained, the samples are used to produce an estimated impulse response of the channel over which the echo component is received. Paragraph 0036: The echo of the data or training signals is gathered by the echo canceller 314 as a series of time domain samples produced by the ADC 312. The impulse response and filter coefficients are then formed based on these samples.); 
analyzing the time domain channel response to determine whether there is any change in the echo channel (Paragraph 0049: the PHY device obtains samples of the echo component of the transmitted data or training data received over the communication link. After the samples are obtained, the samples are used to produce an estimated impulse response of the channel over which the echo component is received. Paragraph 0036: The echo of the data or training signals is gathered by the echo canceller 314 as a series of time domain samples produced by the ADC 312. The impulse response and filter coefficients are then formed based on these samples.); and 
estimating a location of a fault in the cable network based on the time domain channel response if it is determined that there is a change above an echo channel threshold from the previously obtained time domain channel response (paragraph 0055: a stored impulse response of the channel over which the echo component is received under normal operations, without any fault or deterioration, can be compared to the estimated high resolution impulse response to detect a fault or deterioration condition. The estimated high resolution impulse response can be compared to conditions that are characteristic to the above mentioned faults or degradation to determine whether a specific fault or degradation exists. When a subsequent measurement from the stored impulse response detects a difference from this normal, faultless operation, a change above an echo channel threshold has been detected.).
Chini discloses wherein the channel estimation and estimating the location of the fault are performed at a cable modem (Paragraph 0062: Computer systems may also include a communication interface 520. Examples of the interface may include a modem. These signals are provided to communication interface 520 via communication path 522. Communication path 522 carriers signals and may be implemented using a cable.).
Chini discloses the channel estimation is performed on the band of a full duplex (FDX) band (Paragraph 0033: The hybrid 306 enables signals to be transmitted and received over the UTP cable 210 by the PHY device 206a to be separated to allow for full-duplex communication (i.e., simultaneous communications in both directions over the UTP cable 210).).
Chini discloses wherein an upstream transmission is transmitted on the band (Figure 3).
Chini does not disclose wherein calibration is performed to determine a reference latency for a reflection occurred inside the cable modem, wherein the processor estimates the location of the fault based on the reference latency and wherein when the analyzing the time domain channel response, the processor is configured to: identify a new peak indicating a new reflection at a point of a cable damage or a fault; and provide an indication of the time that it takes for an incident wave to be reflected and returned to the apparatus. Harris discloses a distance to fault measurements in cable TV networks. Harris discloses defects that may be particularly hard to locate include set screws inside housings as well as rodent chews, crushed, kinked or pinched cables, opens, shorts or partials in the cable in paragraph 0006. Harris continues, defects like this may be located using time domain reflectometry, which may include launching a short pulse into the cable and detecting reflections from the location of the impedance change, with the time delay between the transmission and the reflection indicating the distance to the fault. Paragraph 0006 further discloses this service may require customers be disconnected during measurements so that strong TDR pulses do not interfere with the downstream TV signals. Therefore, these measurements would be best taken care of during calibration time when user equipment is being set up or under maintenance. Harris also discloses in-service location of faults in a cable TV network using time domain reflectometry (TDR) with chirped pulses in paragraph 0038. These in-service locating of faults would take place after an initial calibration. Harris further discloses applicable equipment used in the system includes cable modems (paragraph 0003). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Harris into the method and apparatus of Chini. Utilizing well known methods of detecting faults in-service and during calibration allow the system to operate efficiently and effectively. Utilizing common techniques also reduce the cost of operating the system. Additional rationales such as combining prior art elements according to known methods and simple substitution of one known element for another to obtain predictable result could also be applied as well.
Chini further discloses the use of a plurality of impulse response in paragraphs 0050 and 0053. Paragraph 0055 discloses a stored impulse response of the channel over which the echo component is received is used to determine a fault. Chini discloses the use of the channel estimates for a channel with which the echo component is received. The goal is to generate a high resolution channel estimate that can be compared to a stored impulse response of the channel over which the echo component has been received under normal operations, without any fault or deterioration. Chini does not disclose the size of that channel, just that the channel is where the echo component is received. The combination of Chini and Harris does not disclose detail regarding how the time domain channel response that is to be analyzed is generated. Eitan discloses the channel estimation recited in the abstract. Eitan further discloses the method of figure 18 that discloses generating a channel estimation for each one of the plurality of channels and generating a collective channel estimation based on the channel estimations. This is shown in the circuit of figures 9, 11, 13, 15 and 16, which show the channel estimations for each channel in the plurality of branches and these channel estimations are combined in combiner 930 in the frequency domain. The combiner 930 generates a collective channel estimation (unified channel estimation) providing a channel estimation for a wide frequency band that encompasses the frequency bands of the first, second and third channels (paragraph 0160). The channel estimations are combined in the frequency domain in a smooth way without the channel estimations interfering with one another (paragraph 0160). Eitan further discloses the collective channel estimation may be transformed to the time domain by an inverse Fourier Transform and fed to the equalizer in the time domain as stated in paragraph 0160. Eitan discloses the channel estimation being performed in the time domain, the estimations being converted to the frequency domain for combining and then converted back to the time domain for processing by downstream elements of the apparatus. Eitan discloses the communication system shown in figure 2. Eitan discloses a mobile station communicating with a base station (paragraphs 0041-0042). The receive processor 242 performs channel estimation on the received signal (paragraph 0066). Since the time a signal is transmitted from a mobile station to a base station is not fixed, the corresponding channel estimation performed on the received signal will also be non-periodic.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine the channel estimate generation of Eitan into the combination of Chini and Harris. This channel estimation addresses the issue of increasing bandwidth requirements demanded for wireless communication systems as stated in paragraph 0003. This channel estimation would also allow for the proper capture of the echo component of the channel. Using the multiple channels, a complete capture of the echo can be achieved so that the impulse response would represent the full impact of the echo component. When the complete capture of the echo component is achieved, a more accurate comparison of the impulse responses to detect the fault can take place and the driver or automotive technician can be provide with the most accurate information regarding a specific fault or degradation condition within the in-vehicle network if one is found or an early warning of a potential fault condition can be generated as stated in paragraph 0056 of Chini. Combining these prior art elements with the apparatus of the combination of Chini and Harris according to known method will yield predictable results. In addition, providing a simple substitution of the use of a channel of the apparatus of the combination of Chini and Harris for the use of the plurality of bands of Eitan would obtain predictable results since the apparatus would generate a channel estimate that properly represent the channel over which the echo component is received. Other rationales could also be used from the list of exemplary rationales provide in MPEP 2143. 
 Eitan does not disclose the channel estimation performed on each subband are performed in the frequency domain prior to being combined in the examples provided in figures 9, 11, 13, 15 and 16. Aytur discloses a method for determining an initial channel estimate as stated in claim 11. Aytur discloses determining an initial channel estimate in the frequency domain separately for signals received over a plurality of subbands and then transforming the frequency domain initial channel estimate to the time domain (Claim 11). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to determine the channel estimation in the frequency domain separately for signals received over a plurality of subbands and the conversion to the time domain to allow for the processing of the channel estimates as taught by Aytur into the method and apparatus of the combination of Chini and Harris and Eitan. The processing of the signals will remove unwanted signal components of the signal and improve the efficiency of the apparatus and method.
Though Harris utilizes the DOCSIS standard, the combination does not explicitly disclose the plurality of sub-bands being capable of use as either upstream or downstream. 
Bowler et al (US 2019/0190684) discloses a method receives a downstream signal and an upstream signal in a same frequency band (abstract). Bowler discloses full duplex communication, such as full duplex (FDX) Data Over Cable Service Interface Specification (DOCSIS) is a data delivery system where both the downstream and the upstream is delivered in the same frequency band (paragraph 0001). Bowler utilizes an expander to overcome issues of using the DOCSIS standard with legacy systems as stated in paragraphs 0002-0003. Paragraph 0013 discloses an FDX expander that is used to amplify full duplex signals. The full duplex signals transmit both upstream and downstream traffic in the same frequency band. The FDX expanders can be used in place of analog amplification in the full duplex network (paragraph 0013). Paragraph 0018 provides additional detail regarding the timing of the upstream and downstream signals sent in the same frequency band. Claims 1, 15 and 20 also recite these features. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Bowler in the combination of Chini and Harris and Eitan and Aytur. This will allow legacy systems to be implemented in the DOCSIS standard for full duplex communication and allow systems to operate correctly and effectively.
Regarding claim 17, the combination discloses wherein the cable network operates on a full duplex mode (Paragraph 0062: Computer systems may also include a communication interface 520. Examples of the interface may include a modem. These signals are provided to communication interface 520 via communication path 522. Communication path 522 carriers signals and may be implemented using a cable. Bowler discloses full duplex communication, such as full duplex (FDX) Data Over Cable Service Interface Specification (DOCSIS) is a data delivery system where both the downstream and the upstream is delivered in the same frequency band (paragraph 0001)).
Regarding claim 18, Chini discloses further comprising: performing echo cancellation based on the channel estimation (Paragraph 0036: The echo of the data or training signals is gathered by the echo canceller 314 as a series of time domain samples produced by the ADC 312. The impulse response and filter coefficients are then formed based on these samples.).
Regarding claim 19, Chini discloses a non-transitory computer-readable storage medium (paragraph 0063: The term computer readable medium is used to refer to tangible storage medium.) for detecting and locating a fault in a cable network (Paragraph 0055: the estimated high resolution impulse response can be compared to conditions that are characteristic to the above mentioned faults or degradation to determine whether a specific fault or degradation exists.), the storage medium comprising: 
a code for performing channel estimation to obtain a time domain channel response on an echo channel of a cable modem (Paragraph 0049: the PHY device obtains samples of the echo component of the transmitted data or training data received over the communication link. After the samples are obtained, the samples are used to produce an estimated impulse response of the channel over which the echo component is received. Paragraph 0036: The echo of the data or training signals is gathered by the echo canceller 314 as a series of time domain samples produced by the ADC 312. The impulse response and filter coefficients are then formed based on these samples.); and 
a code for analyzing the time domain channel response to determine whether there is any change from a previously obtained time domain channel response on the echo channel, and estimating a location of a fault in the cable network based on the time domain channel response if there is a change above an echo channel threshold from the previously obtained time domain channel response (paragraph 0055: a stored impulse response of the channel over which the echo component is received under normal operations, without any fault or deterioration, can be compared to the estimated high resolution impulse response to detect a fault or deterioration condition. The estimated high resolution impulse response can be compared to conditions that are characteristic to the above mentioned faults or degradation to determine whether a specific fault or degradation exists. When a subsequent measurement from the stored impulse response detects a difference from this normal, faultless operation, a change above an echo channel threshold has been detected.).
Chini discloses wherein the apparatus is a cable modem (Paragraph 0062: Computer systems may also include a communication interface 520. Examples of the interface may include a modem. These signals are provided to communication interface 520 via communication path 522. Communication path 522 carriers signals and may be implemented using a cable.).
Chini discloses the channel estimation is performed on the band of a full duplex (FDX) band (Paragraph 0033: The hybrid 306 enables signals to be transmitted and received over the UTP cable 210 by the PHY device 206a to be separated to allow for full-duplex communication (i.e., simultaneous communications in both directions over the UTP cable 210).).
Chini discloses wherein an upstream transmission is transmitted on the band (Figure 3).
Chini does not disclose wherein calibration is performed to determine a reference latency for a reflection occurred inside the cable modem, wherein the processor estimates the location of the fault based on the reference latency and wherein when the analyzing the time domain channel response, the processor is configured to: identify a new peak indicating a new reflection at a point of a cable damage or a fault; and provide an indication of the time that it takes for an incident wave to be reflected and returned to the apparatus. Harris discloses a distance to fault measurements in cable TV networks. Harris discloses defects that may be particularly hard to locate include set screws inside housings as well as rodent chews, crushed, kinked or pinched cables, opens, shorts or partials in the cable in paragraph 0006. Harris continues, defects like this may be located using time domain reflectometry, which may include launching a short pulse into the cable and detecting reflections from the location of the impedance change, with the time delay between the transmission and the reflection indicating the distance to the fault. Paragraph 0006 further discloses this service may require customers be disconnected during measurements so that strong TDR pulses do not interfere with the downstream TV signals. Therefore, these measurements would be best taken care of during calibration time when user equipment is being set up or under maintenance. Harris also discloses in-service location of faults in a cable TV network using time domain reflectometry (TDR) with chirped pulses in paragraph 0038. These in-service locating of faults would take place after an initial calibration. Harris further discloses applicable equipment used in the system includes cable modems (paragraph 0003). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Harris into the method and apparatus of Chini. Utilizing well known methods of detecting faults in-service and during calibration allow the system to operate efficiently and effectively. Utilizing common techniques also reduce the cost of operating the system. Additional rationales such as combining prior art elements according to known methods and simple substitution of one known element for another to obtain predictable result could also be applied as well.
Chini further discloses the use of a plurality of impulse response in paragraphs 0050 and 0053. Paragraph 0055 discloses a stored impulse response of the channel over which the echo component is received is used to determine a fault. Chini discloses the use of the channel estimates for a channel with which the echo component is received. The goal is to generate a high resolution channel estimate that can be compared to a stored impulse response of the channel over which the echo component has been received under normal operations, without any fault or deterioration. Chini does not disclose the size of that channel, just that the channel is where the echo component is received. The combination of Chini and Harris does not disclose detail regarding how the time domain channel response that is to be analyzed is generated. Eitan discloses the channel estimation recited in the abstract. Eitan further discloses the method of figure 18 that discloses generating a channel estimation for each one of the plurality of channels and generating a collective channel estimation based on the channel estimations. This is shown in the circuit of figures 9, 11, 13, 15 and 16, which show the channel estimations for each channel in the plurality of branches and these channel estimations are combined in combiner 930 in the frequency domain. The combiner 930 generates a collective channel estimation (unified channel estimation) providing a channel estimation for a wide frequency band that encompasses the frequency bands of the first, second and third channels (paragraph 0160). The channel estimations are combined in the frequency domain in a smooth way without the channel estimations interfering with one another (paragraph 0160). Eitan further discloses the collective channel estimation may be transformed to the time domain by an inverse Fourier Transform and fed to the equalizer in the time domain as stated in paragraph 0160. Eitan discloses the channel estimation being performed in the time domain, the estimations being converted to the frequency domain for combining and then converted back to the time domain for processing by downstream elements of the apparatus. Eitan discloses the communication system shown in figure 2. Eitan discloses a mobile station communicating with a base station (paragraphs 0041-0042). The receive processor 242 performs channel estimation on the received signal (paragraph 0066). Since the time a signal is transmitted from a mobile station to a base station is not fixed, the corresponding channel estimation performed on the received signal will also be non-periodic.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine the channel estimate generation of Eitan into the combination of Chini and Harris. This channel estimation addresses the issue of increasing bandwidth requirements demanded for wireless communication systems as stated in paragraph 0003. This channel estimation would also allow for the proper capture of the echo component of the channel. Using the multiple channels, a complete capture of the echo can be achieved so that the impulse response would represent the full impact of the echo component. When the complete capture of the echo component is achieved, a more accurate comparison of the impulse responses to detect the fault can take place and the driver or automotive technician can be provide with the most accurate information regarding a specific fault or degradation condition within the in-vehicle network if one is found or an early warning of a potential fault condition can be generated as stated in paragraph 0056 of Chini. Combining these prior art elements with the apparatus of the combination of Chini and Harris according to known method will yield predictable results. In addition, providing a simple substitution of the use of a channel of the apparatus of the combination of Chini and Harris for the use of the plurality of bands of Eitan would obtain predictable results since the apparatus would generate a channel estimate that properly represent the channel over which the echo component is received. Other rationales could also be used from the list of exemplary rationales provide in MPEP 2143. 
 Eitan does not disclose the channel estimation performed on each subband are performed in the frequency domain prior to being combined in the examples provided in figures 9, 11, 13, 15 and 16. Aytur discloses a method for determining an initial channel estimate as stated in claim 11. Aytur discloses determining an initial channel estimate in the frequency domain separately for signals received over a plurality of subbands and then transforming the frequency domain initial channel estimate to the time domain (Claim 11). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to determine the channel estimation in the frequency domain separately for signals received over a plurality of subbands and the conversion to the time domain to allow for the processing of the channel estimates as taught by Aytur into the method and apparatus of the combination of Chini and Harris and Eitan. The processing of the signals will remove unwanted signal components of the signal and improve the efficiency of the apparatus and method.
Though Harris utilizes the DOCSIS standard, the combination does not explicitly disclose the plurality of sub-bands being capable of use as either upstream or downstream. 
Bowler et al (US 2019/0190684) discloses a method receives a downstream signal and an upstream signal in a same frequency band (abstract). Bowler discloses full duplex communication, such as full duplex (FDX) Data Over Cable Service Interface Specification (DOCSIS) is a data delivery system where both the downstream and the upstream is delivered in the same frequency band (paragraph 0001). Bowler utilizes an expander to overcome issues of using the DOCSIS standard with legacy systems as stated in paragraphs 0002-0003. Paragraph 0013 discloses an FDX expander that is used to amplify full duplex signals. The full duplex signals transmit both upstream and downstream traffic in the same frequency band. The FDX expanders can be used in place of analog amplification in the full duplex network (paragraph 0013). Paragraph 0018 provides additional detail regarding the timing of the upstream and downstream signals sent in the same frequency band. Claims 1, 15 and 20 also recite these features. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Bowler in the combination of Chini and Harris and Eitan and Aytur. This will allow legacy systems to be implemented in the DOCSIS standard for full duplex communication and allow systems to operate correctly and effectively.
Regarding claims 21-23, the combination discloses wherein the change above the echo channel threshold includes a peak in one or more echo channel coefficients (Chini: paragraph 0055: a stored impulse response of the channel over which the echo component is received under normal operations, without any fault or deterioration, can be compared to the estimated high resolution impulse response to detect a fault or deterioration condition. When a subsequent measurement from the stored impulse response detects a difference from this normal, faultless operation and detects the fault, a change above an echo channel threshold has been detected. Those determinations of the difference includes a peak in filter coefficients since the channel response coefficients will be higher or lower than the values of the normal faultless operation. Paragraph 0036 discloses the filter for estimating the channel over which the echo is received, form a set of coefficient for the filter then generate a replica of the echo component using the filter. The echo replica is then subtracted from the received signal.).
Regarding claims 24-26, the combination discloses wherein location of the fault includes a distance to the fault. Chini discloses detecting and locating faults as stated in paragraphs 0046 and 0054. Harris discloses a distance to fault measurements in cable TV networks (title).

5.	Claims 3 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Chini et al (US 2017/0134215) in view of Harris et al (US 2017/0034507) in view of Eitan et al (US 2017/0033949) in view of Aytur et al (US 2007/0280366) in view of Bowler et al (US 2019/0190684) further in view of Zhang (US 2013/0272343).
	Regarding claims 3 and 12, the combination of Chini, Harris, Eitan, Aytur and Bowler discloses the method and apparatus as stated above. Chini discloses previously obtaining time domain channel response as stated above. The combination does not disclose the previously obtained time domain channel response is an averaged value over a predetermined period of time. Zhang discloses a method and apparatus for channel estimation. Zhang discloses obtaining a channel estimation response and receiving channel estimation responses with a time domain channel data storage unit. Zhang further discloses averaging them to obtaining a noise reduced channel estimation response. This information is recited in the abstract. By averaging a channel estimation response with previously obtained channel estimation responses that are stored in a data storage unit, the noise present in a single channel estimation response will be reduced. The time of the obtained and stored channel estimation responses will encompass a predetermined period of time. For these reasons, it would have been obvious for one of ordinary skill in the art at the time of the invention to incorporate the teaching of Zhang, of averaging the channel estimate responses to reduce noise, into the method and apparatus of the combination of Chini, Harris, Eitan, Aytur and Bowler. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Barr et al (US 2018/0287770) discloses the data over cable service interface specification (DOCSIS) cable modem standard for next generation hybrid fiber coax (HFC) technology will be based on full duplex (FDX). In FDX, both upstream and downstream communications share the same frequency band (paragraph 0003). In FDX, a cable modem (CM) in a cable modem communication network can transmit upstream in the same frequency band as the head-end, for example, cable modem termination system (CMTS) or remote PHY node, transmits downstream (paragraph 0003). Paragraph 0025 discloses in current implementation of DOCSIS, the upstream and downstream communications are on different frequency bands. However, with the introduction of full duplex (FDX) in DOCSIS, this situation will change. In FDX, the upstream and downstream communication share the same frequency band. Barr discloses this can create interference and degrade signals but those issues can be overcome using a number of possible steps to overcome problems that may occur from this FDX. For example, paragraph 0028 discloses, “in order to overcome the above problems, an apparatus and a method that enables an efficient implementation of full duplex communication in a cable modem network is proposed in this disclosure”.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN M. BURD whose telephone number is (571)272-3008. The examiner can normally be reached 9:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.










Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN M BURD/Primary Examiner, Art Unit 2632                                                                                                                                                                                                        5/10/2022